Case 4:21-cv-02662 Document 1 Filed on.08/16/21 in TXSD_ Page 1 of 24

Cy *

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

 

UNITED STATES DISTRICT ied States Courts

for the . Southern District of Texes
, FILED

Aug 16 2021

District of

Division

Nathan Qehener, Clerk of Cou:

Case No.

 

(to be filled in by the Clerk's Office)

Plaintiffis) ©
f "name af each plaintiff who is filing this camplaint.
ll the plaintiffs cannot fit in the space above,
ed” in the space and attach an additional
st of names. }
“Ve

Laaay. Gio. RO 7 fh

     
 
 
 
 
 
 
 
 
 
 

 

 

: FAs Cowper TY, RIAL

Defendant(s)
of 2ach defendant who is being sued. If the
dows cannot fit in the space above, please
a) A the Spaces and attach an n additional page

 

Seow Nee ee Nee et ee ee ee ee ee

e&

Be COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner. Cot nplain at)

oo | NOTICE

  
  

i Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
muc court files, Under this rule, papers filed with thee court t should not contain: an n individual’ s full social

Bo ee
5 Oo
4 c:

 

aa minor’s s initials and the last four digits of a financial account number.

Bx <cept as noted in this form; plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
ther materials to the Clerk’s Office with this complaint.

in order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | ot
. Case 4:21-cv-02662 Document 1 Filed on 08/16/21 in TXSD Page 2 of 24

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
‘I, The Parties to This Complaint

A. _. The Plaintiff(s)

Provide the information below for each plaintift named | in the complaint. Attach additional pages if
“needed eee anette ee eg

Name Lane ey SsaFor ty

All other names by which

 

you have been known:

TO Number _@or USHEBF

 

 

 

 

Current Institution £/, RPS S Co CAT THs c
Address ft Aeok iS. Aller 4S To
Foosron | TX. - PLOOR
City — “State Zip Code

B. The Defendant(s)

Provide.the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
ies ib or title (ifknown) and check whether you are bringing this complaint against them in their
Jal capacity or official capacity, or both. Attach additional. vagesiif needed.

  

 

 

 

 

 

 

  

 

 

 

 

 

 

Wefeadast No.l / a
Name Hed a puny Che sapsgetenltce Coat
Job or Title (ifknown) A 2PLS. County Co, Ounlia | SS LOM ES,
Shield Number 4. /
Employer SL pense LOWY
ss Ween Lpedon
PfpsTe py ae DQ 2ee 2
Citv State Zip Code
[_] Individual capacity (4 Gtficial capacity
Defendant No. 2 Lf vie .
_ Name Ppwonaace LAME Ed DAB.
Job or Title (if known) Af nose 2S Cop ty Su DG.
Shield Number hil, AR /
Employer ten PLS Count
Address Tp [BES rep) Ave _
_ Sfovsrea! 7 Ye ZZ0O0d
City State Zip Code

[| Individual capacity (A Official capacity

Page 2 of [1
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

'

Case 4:21-cv-02662 Document 1 Filed on 08/16/21 in TXSD Page 3 of 24

 

 

i.

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer:
Address

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

Basis for Jurisdiction

th fetes QO. mel pchks Sis 2 Lo ~£b_& G ew Ze ez.
SHERI OF (hres Cumy, Lx.
VK Sows ('

 

 

 

Cree S-Cew py Ty Se
AOL. Femi or. _
few. Sto Ae on A Peo ee

City . tate Zip Code

{| Individual capacity (et Official capacity .

Tey L Coll fArCE. (ti SWEC CE. S
a

Sere eo [EAS
See ty, (STO SE Un(t Se 3

CUS Aya Tx. 2 Ze I
ON

‘State Zine 06 de

| | Individual capacity ee Official capaci ‘ty

Under 42 U.S.C. § 1983, you may sue State or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403. U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

[| Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Jor oe 6”

L/ le jefe Amid Mins US. Conlsoerecredl

C, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of Li
-Case 4:21-cv-02662 Document1 Filed:on 08/16/21 in TXSD Page 4 of 24

a '

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

____D.: Section 1983 allows déféndants to be found liable only wheti they have acted “under color ofany

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.” —
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed. ) i € e,
K- ADA a)
\)Aar. Sti 5 Tex. Rev. Cu, SACS 2)TOE FIT!
ZA bg sae ( (as)(22), 260. 132, 2EO, 130, APS. | IES a AS 19 Reta
3) TITLE If Yex. Leche Gov Covt ,3Tf O20C#, BFt OM (AMIE
35 1.08358), 351. 0)2 351.001, 351 C08, 350-0 0795] Ol, 47. Oth aT heey;
“LITE S'S KE. 261/34 Tex Admin) Cone (contwouth)

MW, Prisoner Status

 

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
a Pretrial detainee
[] Civilly committed detainee

i) Imm eration detainee

td Convicted and sentenced state prisoner

i_i Convicted and sentenced federal prisoner fy
I~ othe (explain) fae QAt dé TAIAICS two/, Ad.Dt rt oath Levers é a
{vV. Statement of Claim /
State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
‘alleged wrongful action; along with the dates and locations of all relevant events. You may wish to include
- further details such as the names of other persons.involved in the events giving rise to your claims. Do not cite

any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
‘statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Ifthe events giving rise to your claim arose outside an institution, describe where and when they arose. |

jue

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

 

Hears Cosme Taw lbe Weta) of /tsfae2e —lhess A

Page tor If
Case 4:21-cv-02662 Document 1 Filed on 08/16/21 in TXSD Page 5.of 24

Pro.Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?
CON T7 KOO Os Cows LTLOMS Use LAT LORS | Aros Co pp
SECT Ere DATE ES CLUSTRATED Funy 9 VO ATR ED
—GDLELEONERTD LD _

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

| Trae tanles At dec aber Sr hae 1LLeGAilg Over
CROWDED I 4 19 2At. DEFIN TOA, ( LEEGAL RUM EE ECR De-

THIN EES EOS ey Pe DETERIM HED. (rts Like A leesehoe ar MINE

MAlp fant bbarwk DF  pprve Serch AtL THe pias, VIASS

CROW 6 CONTE GCA. Ay LEC. Mo SUA LMU, , eur AR eee
2 Leh a 2°? Levay C& Coss oF TASTE o SMELL, Lense

V. Injuries
If you sustained injuries related to the events alleged above, describe your injuries and state what medical t
treatment, if anys you required and did or did | not receive, __ 0) foe J 98 =

= ( 7 lor
© “Ot. a Laylee Beind , fyi ons Cav ges Cle RIVE
72 ¢/ 20 rae TH4 gO ES Shot

Ident Me fee. £3 (CAL fa rSo nel | WADA;
b mock Lim bcgcr Ty kee Ph THEM Sowa! rhe Pus Ragaiu th
bess CF Tass S §mese.Somew lat Wlttn Les7 OOF vu er 7

revolve CSC LACoM rnin 04 ACERT CLAW =

A wu 2 Sate, L
“Yates Der J ave Te ae neem bur oVed cho {D,IMinG og

VL Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or a damages claimed for
the acts alleged. Explain the basis for these claims.

Pe Laear eT] Ponsment § fee LOM pee, y ff Pail
Sopesilé el (oe # Arr flecléF JA feulry / TRF AT Oy =
LAIKMITIFE ft SC (Esl 7 LEH bien popgp PER At .

Eni $09 Les eens le BARS CE 4 A THE BKSCH BEeagey~
ro bet bTCE Oe Lieeles

Sopra ec CELIO
Ce ml Ll Ap C€ ee “ae | Lew diac ye co wd

 

Page Sof It
Case 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 6 of 24

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform. Act (““PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

_in any jail, prison, or t other correctional facility until such administrative remedies as are available are

exhausted. ~~ ~ —

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

avs

[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

   

 

c feel S Onomry La. ALL. f Heoscvd., o
B. Does the jail, prison, or other correctional rst where your claim(s) arose have a grievance
procedure? .
Yes |
[-] No

[-] Do not know

C, Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose

cover some or all of your claims?

[ | Yes
[] No

Bo not know

If yes, which claim(s)?

 

Page 6 of 11
Case 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 7 of 24

®

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civi! Rights (Prisoner)

 

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

(aes

~~

oO
IND

if

 

Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

LO
Yd Yes ~
L_] No

E, If you did file a grievance:

1. Where did you file the grievance?
“oy . - 2 pe zo . tf ~~
Hanns Copwrg Laie Yps are Garetiwce (C On en
pew ow Me Kresk wircte S ac roe Muri 0&4 ee a
CELCS THEet Ren me mos7-Wad pW ltt IN AEA 70 “s
roe Ara eld Ce Gok nt Ween Fern pet Ger 7% He SAIL ER
STATION,

2. What did you claim in your grievance? /
IWAD CRUA FE Med/edL Cede 7 FHIECZE 0 MEK CHO
CALE * sine rugusS & FAILED Gat EV ARLE Cece DURE F Flee CME
$ avez dtowsed Conn sre WS Lack oe Lporee Siri tata & Lick
b= an Lf LHP TOW fee. some FRC one, Lpo le OF (Ob CULATION re LEG FLT
‘y S olin) Cec, pee , Lele eC tty OUIS OS REC. bao ocx THM Lee by
3. What was the result, if any?
OK Ene @ecehgceas EF Uy Given A thous S(>Edp COLE

[if 2ock, fy UT SemweR ALL On Tore ASA POTet o CLAS (0 AG AS (LEAS LTH

Be 6 loleen pe tour’ Sieelerc Comber ary Tim GE Teep 4A 7T2¢K2.

Ads 2ePr| ATE $58 DEPT. He A Perle 8s CouSuLreDd Were “M4 Eee
CNL THE END OF as Eyre! (Con Cr'd f- 3 eet Alor Fi cated 9 F gute tS

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

TAPP EALERK THEM BY WRATIOE AZ O2ZDEREKIN THE Ant 4 VATED
Uaosp Hand Boole wert MH@u Beuwk SUBSEQUWNTZY Pacey 1 THE
how Caberer “Gai nievie Bex” wUietiy rote SePery VESTIBuL 4 ~ C/I
4 2. Quen oy pae CIF TAIL E BR CE) WHATICUL AL Met CEB APF EED weele

: v . ao :
CE yoy ADO LAL STIL BEV iby te? THES AT Gl LUI hey netlEled Me Lactate
GrradlipcegodAls Vi yHe(t StlLecriea ob THE KIOSK , ApSwtZtQ Ty
State. 07 weers Se Crclebs ul rB ot DPAATr STATE Cte - .

 

Page Tof 11
Case 4:21-cv-02662 Document 1 Filed on 08/16/21 in TXSD Page 8 of 24

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

 

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:
ro Firen Gartevacec pray A Klesk
Céey, Ghecle Ln pee “GatEeSspice LIo Ae > efron er AL (SSUES
(ab centree Ufew’ . OwWEVL SACD Be we (Fe USD Me. Mpa
uae By Legvest oF an Arreawk y WItlh CAE CefCES

 

Leaapvep (CFE.

 

Ge Lo J bob. Cerca? rp dunce bins Hide GO DErAILCD ComLeAinlTS
G, Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. Woripreatien VC Clarion bo KK) vf {ke Sys Ten an
Nan ASSYIAX¢ cerca 5 FF YPEPRWIS rh V4 YH jote’ CL @FFICE,

OR? ExyRy ) C70, leolreH A- (Loi MIE 10 TAL. Or jp) Zy eos er Ree
eyTRIes By rie rie Pers Com F2A4 rT REACHES He C226

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)
VII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on-three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[_] Yes
[ero

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

Page Sof I
Case 4:21-cv-02662 Document 1 Filed on 08/16/21 in TXSD Page 9 of 24

Pro Se I4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

 

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?
[] Yes
4ACNo _ -
B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is

_ more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)
3. Docket or index number

4. Name of Judge assigned to your case

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[_] Yes
[ ] No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment? gute @ OE _ LAI Iu | - Ove Fired was, LelZe ¢¢7f
kheul & AIng AIZEN PREM Me Prigen et Ficized wei ctt

ws Ber cleng DiS MsSsd~@hH weurll pe aera

Page 9of Tl
Case 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 10 of 24

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[| Yes
‘L_} No

 

D.  ~ -fyour-answer to Cis -yes, describe each lawsuit by answering questions | through 7 below. (If there is.
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s) L sau San Foch
pnt l
Defendant(s) Dewh ke 664164 ' Vo thy Po ifmeo tv
| {

2. Court (if federal court, name the district; if state court, name the county and State)

Se STITE RN /: Hs oo Ten

3. Docket or index number

Devt (Le CALE | Hee WG oy ned ot fxr ug Oy Gus

 

4. . Name of Judge assigned to your case

Ch ( CK LK iw fe LK

LOM F / @€CAtl. §

mM

Approximate date of filing lawsuit

rf, LM Ay ‘ Rs aft
(99/- (94S tyme. Frente
6. Is the case still pending?

[ | Yes

os

If no, give the approximate date of disposition (4 G {~ [4 GY fee. 62 Ame.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

forckey BI MOSED No NO’ EAL

Page LD of UH
Case 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 11 of 24

¥ : +

 

 

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing ‘s

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary.delay,.or needlessly. increase the cost of litigation; .(2).is supported by existing law or.by a a

 

—————--—-nonfrivolous argument for extending, modifying, or reversing existing law; (3)-the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

pesmi 07/24) 2021

-~ Cnahan il

Signature of Plaintiff J
JT

Printed Name of Plaintiff “7! ~ Sapo Sameer
Prison Identification # sb" © o7 eS YER ‘INCI (6 SEL SS]

    

 

 

Prison Address 2 PO Lan KER Sr
Ee rca) TK Cee 2.
City State Zip Code
B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page LL of 11
f
Case 4:21-cv-02662 Document1 Filed on,08/16/21 in TXSD Page 12 of 24
{

i
| Cvie heros We .

{

 

i

A faclee oaks KM ORD EI en ep enn

 

 

 

 

 

. Dery Det

8 se ee

 

 

 

peonceel  en ome Ua ctsp STases Cope Urce 42. Pec. Lo.

 

oT toe eases (guar oe
aay Skea, Oe less ¢ WAMED Demin NUE Ee
eS. Comp LAINT 1A. Hes. OLIN. be tA

 

    

 

Re pang.

 

 

tage 6 Coonrs Cy VAKULL So od. bec Cowar Haem cues

 

 

PRS Coons “4 CensSnrm tte VAr. Tao reed. Haeaes. County. eevee

pe

 

— = heron. Shard *

 

 

Tt

DARDS. fa See CO

| hs bu 2 0& 46.

. Lea SDICCIOA CEM Cover (4 sae es. Gy
Uaitsd somes Cneluc chine de a

 

 

 

 

Ch)

- uJ THe ont ted Srares Desreice Covet nvunannn ws inn nes
_ fee THe Sourttsen D ISCLLCT OE NEYAS

. He usta Dwic [0 A i

ond AMES SJ LEAP UNS LZ
pe on Sete e& ALL DETHNCSS We As Cod—
Es 23 i he. Haag 1S. Cooary.. Si, ALL AT
_ CE THES ComsL Ar st WHO 2R8Toln NHS. herod

SHEAISE," Tes Ver As. Comune od. ON. Sau. Stim. oe
|
i
'
i
i

WiCase 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 13 of 24

ww

Lol. mn “Teun “leas STU

 

 

Fen pars wp lh DELS

 

TY. Comalsponwe2s §
~CLONTY.. Tove, g., 2 SHe2. FF
O “Od |

 
 

Case 4:21-cv-02662 Document 1. Filed on 08/16/21 in TXSD Page 14 of 24
hi

it ;
i

i '
i
a

ippeninesoenne

{ Lends Conaatils os sb ON! Leu. Srawpaens Act we
WOCEL ORL 5 CLOINDI SALTS A al Ya LAB: manag,
Ay. Rewslilbass CER Ath. E LM AGERMT UW OULY
ped | WEhs % AOE OLE Ag De ne res Rem.
is * Es. SELMA. Law 2 Lance, ® Vescan Tone
ok peawose! 's Consy rine) TOMA. AUG CS
! Sree Lg Chitty GL An} eb Ouinne EE 2g Ok.
(PLRLE Consalny ns Desone LN tote Uw DitED_
(Spares us Cacet— Cover iA tare Couns,

 

 

 

exe DtAt Iw Haaeis Cevpry TéKsE. Dee
ote Derew pers 3 ef Meh Léeeniss. OW EAD
Ee 3 V1 BLL. CE Dis Command c&
har! ss 6.F pt. eveSeDS Cini Ub. STATO TES.
CE pie Stars CE Texas. Lg. Dt. [LeGISLAT FUNES
LOE His STAC. Te Aid Comm. ssconlse Cwhr
i 4 Comms ston eps Ceo @Tr “© E. aca Cevar Ly .
as Ltas Lot. Leo vi pos A SAS 3 Sus ere
ame L Fed. Lanes COOnTy z Phew wile Fog -
ee S Hew ies Nex main) Ala 2 Sib SA! LL.
re A Secor SA) TRL Compirion. LT LS erin)
Coed Rerria | cis! wo Le £o >be hoy. V/< ent Late,

i
if Phere, WILL FUAztHEe. £' +p.) Je. Cece ois.” .

C a A. Taw <.. G. ZieJAsSsCe Hewes bias. C&SB@ATES |
“athe 2. &. “ES0ny¢ hb [on FV ADEd- CUST EM. Whar
eel BS). a

 
mt bros De meer Ate Mia i Mom STRArAZps. boomy. L-

Coxe  bbch Gerevsnice ert ues.

iCase 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 15 of 24

i
AS IER PAS RAT TERE A REE RDT NPT a a a ae

 

Casa (2y Tts Unets. ares Loreen ey Céne ZAL .
cout A) eve G2. VEC. SC. 412), res 26
Sele Hel 0.3, del, te 2b Peo. Ze. mere

  

 

 

UME CUAL FO. SO) COLE ris TER EIS Gv +

 

 

 

 

 

 

 

a ‘Cons ce] of Fenes 24d Foren egr tens, 2 THOSE ee
i
I

 

 

 

 

 

 

 

 

 

 

 

 

 

nectar = rts Le StABLLIMA TION al. 2 ope OCATL Akl. Lowe CANE. _.
= - ice. vs 41s Tb. Alea bbb. aleely OL ERATED td) Ad, Aabite. a
. | Thbhy L DIse BM Jad ATRL CY. Cisitcoal. la MeLAr 1¢ eal .
— rons OF Die Dus Cee cess 2 Sbuar Merzert on) Clik. Sun=
woes | WL ALY SUTVAIS DS. ‘ Apprpe Aton) CLA VSES OF Pe
mn LG Cow er recon Abe te} be ire ree tnetent FE
i

Pre LEME. Lé EG (SLMTOZE UNDER | LtzE ZZSEC. SE

 

 

aN Ne

 

 

Lanz. 2. 2UZ BOK [ote

~

 

SR rem ei a TE te FEROS A TEST nl AM ETT ei wt Ni Be SS BRS npr anc OT ae ER A RELY 5c PNB EN a STE TA PRES gS BGS pew Ate ate Sane ee RE ESE PFS LSE oa ane

 

L Ey, Tete SMALLE Sr FCT CE SLID SH ede 2.

 

THIELE CEA Leite * SPLLELE RAL. THOSE Lear. ee

 

 

; Sd. in 27's. “To. inc lesssio ing © Cu “bor (Ca

“et

i im
tate. sfAre! S TRUE Heo ‘S_ ful Wekek Lo etc. Ad...

 

: ae CE AM. ALES. Lacvip: eb. Wire ces aren). 77) ee

 

 

 

_ ile GALL VY. DE-w tb“ £xSO.C16S. A@S “tad. At LEAT

 

 

 

 

 

 

 

 

 

—_ Ih ONG, Ye MS | AAS. CRESS WeLan Lead. ok. SHAM. “Dy yf oe . .
ue Col
- : Levees’ EG CFL. Gc FSCT On) “CLAQSES. AS. tis.
~ i 2 LTES ‘2: hay Ss Cs eae f a S4is TER EK... Adal oe

 

 

 

a aa a FREED Lan i EP we PO PSII
|
|
1
|
‘ie
|

iG CODE. DE. x Hpac Coud Ty Tou. Tt

, Case 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 16 of 24

a bee, ELA. abe.
Me 2-2. AVG SE C00 OtA-KK REAR

 

 

sano S VE IE Crm = OE:
conceal 4 THE. EME. Dc. Fher- (HATHISATD. LAI... LS... A .

 

Conc TED Cit MIMALE..

   

 

ies tsar-

DE DEFEADAALTS SHIULD. SURPLISE. VQ ALLY.

AIF EXIDER Lhd. RE 62856 NIAT: LOA OF.

   

 

ue an. Yor HAS CEUk@r K ULES. LAL ABELL ME enn
TRIS. County, LEKAL, YOL. ES0£2.. GHG, O87.

 

 

 

Ose 142) rb A PBSOLE. DNewdt0e

 

 

 

 

 

 

wo KAA TAIWE ES [tte

al SemerGltr 2 ER sae 2 (out S( MK
we Lad, 4 cla DEVREr wes oF ME Tékat LEG Lan.

tis Man dare oF Tyree 5 Z, See. 268. 2 of.

 

 

pee Ték. AbmIA Cope espe ALLEL.

 

 

LAW et Te MAGITIOA 2

 

 

 

 

 

“7 Lrocess. (
emia SAlD Lal bspas:

  

  

_ iC SAT. ‘ CLASSI. <. GANG ALCO CORTE

f

 

 

AOC PEN. by... econ

 

 

oer EXP R196. 15 NPE RINSE ILE ono

4 TH. Date (fe = ani "lew a AID. . iy, ble. & ve LT ooveseaen epee
2 Le 60) DEANED. AL LRU. 0e

CHEMIE LLL oc voce

i
ol CompZAZd iC@ri ea) * © z.. 2. COAT. OE. LME LV), vie Te
i
'Case 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 17 of 24

 

 

| Mem SCAR ARDS MAnsared lay rte Uetten.
ve Sere SuCeaMNG. Covec  FeenD_lal. beg VS. _
| Ue Ddenritt., HED S395 ho GUS OK

3 UB Al L. ebod 23-424).
L xX.

 

 

| Hs. Pr aswetiCE jQge  +s—- Hype. Le een Co rn: ceteris eee
re wis Le OV Shy Co n) Flings 1) A Meer Oc-
co OO pAnle y Cetl AS Deena to. | ee SZ, Ste.

   

 

883. L An Te TEx. Admin: Cons 210 <6. Oerabss

 

ce es Deen. ne “Tras. 37: SEC. Yo. ‘Gaol Ce...
oe pated Tex, Abaun Cone (ToAC.) Hees MS
_ | v Ge ELL Beane tt Ne. CGiom. SACD PRE -
7 Roca” manken “A- Fe “Son Ces “AL Ee
tae TeAU® Bums % Dervees ts Hee oe
Sum Cees. “hc CD oe EC bave Siete &@) ;
_. Bonks 3 “ DeAinees. D. ewe AW ULLEG HAN
a Co onto er Fv.ery Tis ($2) Ace e24SiInig Re
| Stebr, Tereé. 37 foc. Ss 2a. Ze, ime U,
a See! § 35), O12, 351, oii, ¢ Ae I TH.
oe a LS. Alp Ce tt Con se “re GIT Pel be ef an Oo. puree ous ih 7
eh DeainG.. PLainTiPE §. Curis. CoNEINE~
Meer? Aroeib 62 Mot Ne Fine Oe.

DELS Con ott av leet 6. civarions Tex. Abin! @.)

Me.  MER(CEL. con bs Phe TENTO “pC ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
‘Case 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 18 of 24

i j
Va

ee lhoviney. by mie DECEN dane ave. Repeary
ran Leen Denibe 24 | ee IN DLELERER 4 CR.
~ ea oY NEGLIG ET. iM NCOMP2IS AIT Do. Abbas So

ie Wek haw Cire {6 Comb Lztn te. e& Exiv

. ou ve Sym PTOMS S261vine On. Ds BO QR RORE

. fly DL, 2o2l.

_ i CE THE

Tats. CLASSI FICATIOA SYST? zA. Qnotiten Gains __
De. Peoteesy C6 OLEL AL
EAST ee OFFENSES ALE |SooTIN i Hoos Hh
fen. THOSE... Crenorsey Conve feb. Tress | Ke: con

. decom fos To

| fo CF)

wrt Less ef Tas re. a SMe & mosr-Vee SeENT ee
oly On. Lee ay ty Co AOA. RGALw wie. Few bi ke, ae

{
iyo as, Site hrngso OF Geert.

 

= 4 Less _
2 SMELe. WHILE. Plain (Ee werd coe
ig vMmmMo wor’ Tp A. SK. Feer [AIAGZ. Reon ee
Te SEE A NOSE Op Jury (0,202) With A
Brown. Cneosiae Meni CE. igs roy, Hs. Une
Sen Bree. Te SAIS OvEZ CRE WAESD. How Sule
| desig amgnt—w tae no FociewW Uf A OF De |

 

 

 

Tt. isintaltcie meat 0 + Gu Lud ¢ OF THs.

Hy
i!

THe. Persoaleas Las TAOAT_.

   

cis ZZ. ke OTL Egey _EAL 16 3p Swe 12S CEN Mente a
LY |b De AINE ES O8  oOSiYy _feyetott Cu.
pke2ee che Conredurind Te De Mentie

z y Senrancs 2D LILO SLSTO AL

   

    

oF Nest LePto Ty En dvVeS

 

 
ICase 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 19 of 24

 

 

 

 

|

_ hz Haws + TM. wumnQeunle Cans. OE THeSS "Reae- a
t

a Ty CHA NGS ELA mz... CAtnink I Se6~

oo . Dishes. Saud “Men, Tb (ea. D4TALy Sé5 leaves __
Ce _- tem OPspo. Fez. ASSAULTS. Vrain | he SQVESTS ou. |
T4e ps CoOnK IN even 1. UNRERZ Dt, [a oer -

 

 

ton brvocacy Ce tea Maire. Lhb twDIVLDUALS. °

eon Canter ) ott) Doe LES {2 Cee lofol(- Loss \
Jk Loko 7a OE Ms. mire & Srerss Cops

 Eeartte 4 18803 Aw in tonemen of 0€2Inb SAID

| Deeedd meTt Th Seheeare THe te i O8V ou £.

 

 

 

cA DN einen OTS Me RUBS Re EE

 

wal STARS 0G MLavtite Mota estes. = TRAN SFRS tiem

 

cee ts me So oe
epee noma Tat “ERZENSIC.. Gs emu iitmsnT baer iri¢s bee Comh-
oo . ere ACY. Leste 2aron). S €€ ALSO THE Tex Cepe

 

ecocornnneene peo Odo tree ee dec Lb 2 .072(2)

 

 

cae ee

 

an YD AWS ~*~ OR AGES 1rd) \ Feu URE. TY. Eo voneee
Ap. Malt Sr ey AL YPuMel = i anr (SULA

 

 

 

 

 

 

 

 

 

ct CHE IR of 22e=rod eFE SAID. Morn. Cee sfincy.. .
( 7
eo BL A ead AXE. Conrem (oe sey. STAD MLDS RE
a Decsoe, 5 Saeery, AS_ASpigewer (les UL o€
oon in mt Mets. 22 @& OMNSSSionwS_l Dssce Ber its2s.—

 

 

t

en 4nd = Berks K& Beeep Vio 6 ULE 2 DAS RES To oe cs
ee 2 k ut Fee. Mie LA Witiclh © Lr Ale. rb
epee ne Hb AK ~ Lilésey IS Las two, A NV EEATASE. = = ,
| GE20US wal here) Mts. Pyare. a
cl X)

 

   

 

 

 

i
SE
fe. bre EVEN SATA. peas VLES — OR hervAl

a 4 CREW pad. f of ULATION DEN SLT oy oF. eth .

‘Case 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 20 of 24

_ Asn ese « ©= (lin £85 £5 x beat & bem 2tZ.... a

“Ce. DA7LL. Pipe MLC... 4 oy 4S20U eat vV ALAS eee pe
Co NTIAVED. 3 Conti wos ES TY. (hisé 2, DZ. CAI
7 FeEConTL wuss. Ww SUFFER em. Tie. Lasrink ten wh
ata. oF Less oF SENSES CF CASTE @ SME

   

 

oo 12 THEO. vee oo WO Are 22 SAL «Moly (-O0c-

jee PAnicy Cees’ spas Stat A“ Cinings SPAM

. LOE. Codraeioal | pier Us Noreney AW Hiprth
_ A sar ery fee |e. N Dermuals Ges. “pe Bote VDLTVVATELY
a Pome. THIS Covetr Lae bore. THE. Couch

   

 
 

 

 

 

 

 

  
 

; (= Dor Te LNCS 2N&( Sambson vs KIAG lol 2. a
cals Sb, GY - S67, STFC. 1482 Son Tee
ws. Sowsen . lL. Eek. lo 74, (oF, otha. -
Hi Laat ees FE - leguesss s “Deceanan vey + 2 Yoel fe

| WAAL. INT UN eT ys Retee Te Ensue! MAT UL
: ___ De enn fats 2. ea. THR AGENTS (lean Rom
pte Betiwseetee 2 Sy$ cemmic. Compuce lavas Vio~

LATS! S ( LArAvel is § Doe f ROCCE 28. Ala: ay os Tt
Meda S A De DEE NDAWES Commina To
[ace ATL SALD NM COLAT LOW § INCLUDING Qo oe

ee We. Tk. laws TED Toe The. ow Vetionm @f Ove a ee

 

 

leas NIM See OF Sie Mi. DETAIN@@S TO

 

 
. ; ;
/ Case 4:21-cv-02662 Document1 Filed on 08/16/21 in TXSD Page 21 of 24

  
  
   
  
  
 
  
   
 
 
 
 
 

 

- 4, S€C. H4E ARS G) OL..T BR .OLMER.

 

(NE UMTS UNDER THE

 
  

That. fats. © £Few DAT Follcy

ston & y(N SEFE CT KA

 
 

4020 IE  CECISELS oR. BELLO SE éS A pp I
{

 

 

Reg VES IS Ts.

 

 

f

~ Hes kL
he piens Wet ree 5_ Coml cacu tn ne et tate tines

 

at: 2 adil LER beertt<. Rewussre Nn 4

   

 

 

rile. Fhe tilt é6 Un ber nee. (18 Gov't Qese Tite

Sirsa

Tax Locse Gov't Cone , LL ons

The Sse. 381.003 51 (0) 4 Enetet2€ DECLARING oo
MAKERS FAVE MARE A
folley.° 0%. CcStn Com don es THe CREArtOd OF
THEYIVG THE UN COAST
1.02. LELEOG AL. ACTOS OFS VBORDIM ATE ocean
ween
Lerion$, © se aber Yeasrd cela THE L FLL oc es
Coomry SAIL. ARE Se LI (PE URSAD THERE EWISTE A

Die Plage \¢ Hater ISAS eoariee lee
Awert~ IW SuNertod erg orni(ne (te & sefwih ADMITS ove
za Agents PRON Any SMLILLEGH He

Oe teV TLS. LukSvee ne
Te Ltd See. S 009 oF Me Tex. Gove Coos td

n Vnaus res Ce ua feesned FLAOTICFR
 
  

vo Dewe eal hia t Lg ~ Ose 4 aepsnse 20 OF RHLS os Mert. © oa) 7
. -hre& FLLE EA. Law. eee a CAL Be. fc. &. ds. PEG on eee
i 22 ENTITLED « |

- rere, Me} SE LSle
. tes eo. “Cokte Se op A
. va LYLE Upe RPE &.&

“4
i
iy
he
seme See eel lee ee
My ; ;
a pine ee cise fen Newt one cy efi foe mast ut gsuntenttin cone teeeasecnenigeene ie ane ne
at v \ fp
a th . s os - - : = see S

 

“Case 4:21-cv-02662 Document 1 Filed on 08/16/21 in TXSD Page 22 of 24

     
 

CA) DRE

 

YN $SteereuLey SUamurren? |

 

Qo “Teles Se nie |

Hes Se) 6075493
lf oe 6 HMR. oT

Tleustea ((K..2 2002

 

. Le Sedo en Seesanertos STHTSMEM...
f

j

 

 

TC Lezey ae He. Sp SAU. Cel SHZ2, Di DAE CE
thy 1 Coeeent bones Beso
CO TOP (En LeZOO? Ef Libby DS
& MELTY CE. Qasr O27. DEAT TI Se

     

 

   

| Bees Sela G  Coprenty. OF THrtL.. Coledt MTT Al Bo

L Coees OCW Te... F2F Ley 2 EAT Katee’ nes. ocean utannneenen

BLE COLES. Of TH

   

 

  
 

_—_ c -
Case 4:21-cv-02662 Document 1 Filed on 08/16/21 in TXSD Page 23 of 24

 

 

eee | ceerk 0E Cover ee eo Res Combe scout GAD en

: :

| Lsokuk Ae {2 US. Se(WE
H

i fag Be ClOLO......

 

 

TeusTeAl, Ti. a PLOX

veep A secon nut nse rtp estan rita aneesertiapanesine tacts —
7 fee SI yp doa! a

1

_— Sac neak CF Oneor eo i
a ee ee Lao Losey. x (eetse. Eup t he

. Seewing st), “yo Se. CY ans DAgeL carcod TO
| Poe eu Drsreverrjuer Werte orn Pecpegihe Fees

(
ee Cesrt 3) Ai paar Bins’ ICE. story’ Laboer (20204... csp

 

 

: (
2 06 CRB AdeZ MiniaChurent SG stein 2 | SRY Uy Helsaraure

 

a

 

aS
4 TEA Sxranlscoa. To (tt Noe S¢ | 1H CLD oe rn
i cece )) esis tea OLAQRD THEE...

 

 

 

en Comveniar Tha APPROPRIATE. furioco CleS.. tec...
—t Soeve C&O”. Rte Dae ERAN, nescence

i //

 

 

 

 

 

 

. soemsvte sopapeuin vttet pense cpingene ecu ie Cee
cl Spal E, OSHS FZ.
| pf

A ef
', JAPANESE AMERICAN
.. SOLDIERS OF WWI}
> FOREVER US

     
  

SN
S

@Se 4:21-cv-02662 Document 1 Filed on 08/16/21 in TXSD Page 24 of 24 *

 

NRE daH

FOREVER/USA .-

Re

. : DO Ee

: :
GO FOR BROKE “

JAPANESE AMERICAN ee =

SOLDIERS OF WWII

Ave.

©, Bey Gyora

 

tleogred Devers cow
STS Rusk

/

Sourkeant Drst: er CeKAC

    
  
 
 
 
 
      

-. Lage - . a rein,
I SEP op Tecra ae ta a iat
y erm open

i at “ ot ao

i  apinwnee aan al eee”
[ ‘ es et

enna
A Pi :
Tn r * ne, Sn

 

mga ere a

ee a . eT a
ome sean OP momen
ae

 

aie

 

a Say FEN G bhet?

 

_—— a,
ame Fy ent eal
~~ — a ae
i ee en COE aa cao

Least Connesfoaibenc&

     

Mlle
